TYSON, Judge,
dissenting.
The majority’s opinion reverses summary judgment and remands to the trial court for a second time to determine the same facts required by this Court upon remand of the first appeal. No genuine issue of material fact exists. Plaintiff failed to offer any evidence of an essential element of his claim: that his truck’s “gross vehicle weight as specified by the manufacturer” is less than 10,000 pounds. I respectfully dissent. I would affirm the trial court’s decision.
Plaintiff bears the burden of making a claim under the policy and the statute. Plaintiff was required by the statute and the prior opinion of this Court in Erwin I to show the manufacturer’s gross vehicle weight of the truck to be less than 10,000 pounds in order for coverage to apply. Erwin v. Tweed, 142 N.C. App. 643, 544 S.E.2d 803, disc. review denied, 353 N.C. 724, 551 S.E.2d 437 (2001). Plaintiff put forth evidence of the actual or net weight of the truck without a load, contrary to that required by statute. When Defendant Farm Bureau moved for summary judgment, it had the burden to show no genuine issue of material fact existed as to whether the manufacturer’s gross vehicle weight of the truck was less than 10,000 pounds. Roumillat v. Simplistic Enterprises, Inc., 331 N.C. 57, 62-63, 414 S.E.2d 339, 341-42 (1992). Defendant offered evidence to show that the gross vehicle weight of the vehicle, as determined by the manufacturer, exceeded 21,000 pounds, more than twice the amount allowed by the statute. Plaintiff offered no evidence in support of its contention that the “gross vehicle weight as specified by the manufacturer” was under 10,000 pounds. Plaintiff attempted to contest or rebut defendant’s evidence of “gross vehicle weight as specified by the manufacturer” by presenting evidence of the truck’s net weight from a weigh station receipt. An essential element of plaintiff’s claim failed. No question of material fact exists. See Collingwood v. G.E. Real Estate Equities, 324 N.C. 63, 66, 376 S.E.2d 425, 427 (1989) (holding “[t]he [summary judgment] movant may meet [his] burden by proving that an essential element of the opposing party’s claim is nonexistent, or by showing through discovery that the opposing party cannot produce evidence to support an essential element of his claim or cannot surmount an affirmative defense which would bar the claim.”)
The majority’s opinion correctly quotes Black’s Law Dictionary’s definition of “gross weight” as the “total weight of a thing, including its contents and any packaging.” Black’s Law Dictionary 1588 (7th ed. 1999) (emphasis in original). The opinion substitutes “actual *588weight” for the statutory requirement of “gross vehicle weight as specified by the manufacturer.” The majority’s opinion specifically holds that the plain words and meaning of the statute can be satisfied by plaintiff presenting evidence of the “actual weight” or “net weight” of the vehicle as determined by means other than the manufacturer’s specification.
This interpretation is problematic for two reasons. First, it substitutes a new and different definition for “gross vehicle weight as specified by the manufacturer”, that is contrary to the plain meaning of the statute and dictionary definition of “gross weight.” In doing so, the majority also omits the statutorily required manufacturer’s determination of weight. Secondly, the opinion allows the insured protection under a narrow exception to the statute that is not expressly provided for in the statute.
We cannot circumvent the plain language and meaning of the statute nor expand the coverage of the statute, where plaintiff has failed and cannot show that his truck complies with the exception within in the statute. I would affirm the trial court’s grant of summary judgment in favor of defendant. I respectfully dissent.